On Rehearing.
Per Curiam.
In due time after the decision in this case, reported in 151 Wash. 424, 276 Pac. 294, a petition for a rehearing was filed and granted. The case was reargued before the court En Banc on October 1, 1929, and upon due consideration by the court, a majority of the judges are of the opinion that the minority opinion as contained in that decision should prevail;
Wherefore, it is ordered and adjudged that Walter G-. Kienstra be and he is hereby suspended from the practice of law for one year from the date of the filing of this opinion.